—In an action to recover insurance premiums due and owing, the plaintiff appeals from an order of the Supreme Court, Kings County (Vinik, J.), dated October 14, 1992, which granted the defendant’s motion to dismiss the complaint on the ground of res judicata.
Ordered that the order is affirmed, with costs.
The action was properly dismissed on the ground of res judicata, because it was identical to a prior action that was dismissed because of the plaintiff’s failure to comply with a conditional order of preclusion (see, Strange v Montefiore Hosp. & Med. Ctr., 59 NY2d 737; Barrett v Kasko Constr. Co., 56 NY2d 830; Leeds v Sturm, Ruger & Co., 101 AD2d 881). Sullivan, J. P., Rosenblatt, Pizzuto and Altman, JJ., concur.